 Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 1 of 11 PageID #: 1617




                                                            May 30, 2019

The Honorable Sterling Johnson
Senior United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                        U.S.A. v. Allison K. Aytes, 18 CR 132(s-1)(SJ)

Your Honor:

       Ms. Aytes was convicted after trial of the two remaining counts in the above-captioned
superseding indictment. Those counts charge her with theft of public property, in violation of 18
U.S.C. §641. Ms. Aytes is scheduled to be sentenced on June 4, 2019, at 9:30 a.m. We
respectfully request that the Court impose a sentence of probation and community service.

I. Introduction.

         Although we must accept the jury’s verdict for purposes of this sentencing, we ask the
Court to consider that Ms. Aytes is a woman who has worked hard
                                 She is loved by many, and looked up to by many as a woman who
strives to help others overcome hardship and succeed. She finds friends in many areas and walks
of life, and inspires her friends to expand their horizons.

        Ms. Aytes gained nothing by this offense and the victims lost nothing by this offense.
Although the government’s theory at trial was that Ms. Aytes committed the offense in an effort
to find another job, it did not help her find a job. Furthermore, there is no evidence that Ms.
Aytes ever tried to sell the information or dispose of the information in any way that would cause
a loss to the FDIC/OCFI or the banks.

        A felony conviction and sentence of probation will be sufficient, but not greater than
necessary to achieve the goals of sentencing here. Ms. Aytes’ felony convictions have caused her
loss of reputation–she is now identified by the public at large as a convicted felon. The felony
convictions will make it difficult for her to find employment for the rest of her life, next to
 Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 2 of 11 PageID #: 1618



impossible for her to obtain any state or local employment licenses, and the felony convictions
will give her a permanent criminal record.

        The offense was discovered in September 2015. The government recovered its property
on October 2, 2015. Ms. Aytes was arrested two years later on October 17, 2017, and has been
under pretrial supervision since then. There are no allegations that Ms. Aytes engaged in any
criminal conduct after leaving the FDIC/OCFI in September 2015 and she has been under
pretrial supervision for almost two years with no violations. Ms. Aytes, by her otherwise law-
abiding behavior since 2015, has demonstrated that she will be a good candidate for a sentence
of probation. Probation is a sentence permissible under the statute and recommended by the
sentencing guidelines. Community service as part of that sentence will ensure that Ms. Aytes
gives back to the public she was convicted of stealing from.

II. The factors to consider in determining sentence.

       Pursuant to the holding of United States v. Booker, 543 U.S. 220 (2005), the Court is now
required to consider all of the sentencing factors enumerated in 18 U.S.C. §3553(a). 18 U.S.C.
§3553(a) requires the Court to impose a sentence sufficient, but not greater than necessary, to
comply with the sentencing purposes set forth in §3553(a)(2).

       1. 18 U.S.C. §3553(a)(1).

        Pursuant to this factor, the Court is required to consider the nature and circumstances of
the offense and the history and characteristics of Ms. Aytes

               A. The nature and circumstances of the offense.

        Ms. Aytes was convicted after trial of taking resolution plans or “living wills” from the
Office of Complex Financial Institutions (OCFI), an agency of the Federal Deposit Insurance
Corporation (FDIC), a self-funded federal government agency. The jury found that Ms. Aytes
had taken paper and digital copies of entire resolution plans or portions of them, and kept them
after her resignation from the OCFI. The plans were recovered by agents of the FDIC in a search
of her apartment approximately two weeks later.

       There was no financial loss to the FDIC or the banks in Ms. Aytes’ commission of the
offense. It was committed at a time when Ms. Aytes was under great personal strain,




                                    She resigned from her job at the OCFI on September 16,
2015, leaving the office with a thumb drive containing her personal files as well as files that




                                                 2
    Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 3 of 11 PageID #: 1619



contained resolution plans. Ms. Aytes also failed to return printed portions of resolution plans
she had in her apartment.

                   B. The history and characteristics of Ms. Aytes 1.

      Ms. Aytes’ personal history is accurately reported in the Presentence report (PSR) at
¶¶37-61, with the exception of the corrections that we brought to the attention of the Probation
Department in our response to the PSR dated May 30, 2019.

                       1)




                       2)




1
 Portions of the sentencing memorandum will be filed in redacted form on ECF, given the personal
nature of the information it contains. Un-redacted copies of the sentencing memorandum will be
provided to the Court, the government, and the Probation Department.




                                                  3
 Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 4 of 11 PageID #: 1620




                       3) Ms. Aytes’ importance in her community of family and friends.

       As detailed in the letters provided as exhibit A to this submission, Ms. Aytes is respected
and loved by her family, friends, and people she has met through her employment as a college
professor.

       Ms. Aytes’ mother describes her daughter’s life

                                                                                       her work
helping others both when she was in school and when she was teaching, and finally, her ability
“to use her own pain, her own life’s journey, and her own resilience to model what is possible.”
She is proud of her daughter’s “strength and kindness, and her willingness to remain open to
what is possible for her future.” She closes by telling the Court that her daughter’s “presence in
our family and community is valued beyond words.”

       Ms. Aytes’ father details her kindness, her empathy, and her extraordinary work ethic



                                                He also talks about the permanent impact these
felony convictions will have on her life and her health.

        Ms. Aytes’ sister describes Ms. Aytes’ lifelong pattern of showing kindness and concern
for others. She writes about Ms. Aytes’ years of volunteer work in the community, and how she
even carried blankets and sleeping bags in her car for those in need in winter.




                                                 4
Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 5 of 11 PageID #: 1621
    Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 6 of 11 PageID #: 1622



        In Ms. Aytes’ case, she will have two felony convictions which will reflect the
seriousness of the offense. It should also be noted that the government offered Ms. Aytes a
misdemeanor plea to satisfy the charges in the indictment, which is a reflection of their view of
the seriousness of the offense. Additionally, the felony convictions will promote respect for the
law, demonstrating that there are consequences to employees who take public property.

        In terms of a sentence of probation as just punishment, as the Supreme Court has noted
that while
        “custodial sentences are qualitatively more severe than probationary sentences of
        equivalent terms. Offenders on probation are nonetheless subject to several standard
        conditions that substantially restrict liberty. . . Probationers may not leave the judicial
        district, move, or change jobs without notifying, and in some cases receiving permission
        from their probation officer or the court. They must report regularly to their probation
        officer, permit unannounced visits to their homes, refrain from associating with any other
        person convicted of a felony, and refrain from excessive drinking. Most probationers are
        also subject to individual ‘special conditions’ imposed by the Court.”
Gall v. United States, 552 U.S. 38, 48 (2007)(internal citations and quotations omitted.)

         Further, having two felony convictions will result in significant collateral consequences
above and beyond any sentence that this Court gives Ms. Aytes. A resident of Oklahoma with a
felony conviction faces over 300 collateral consequences that provide for restrictions on
employment, licensing and volunteering opportunities. These consequences include over 180
mandatory bars from various employment positions and licensing opportunities. 2 Among these
restrictions are a mandatory bar from being a professional fundraiser, 18 Ok. St. Section 552.7;
ineligibility to serve as an estate executor, 58 Ok. St. Section 102; denial of a social work
license, 59 Ok. St. Section 1261.1; and ineligibility to obtain a real estate license, 59 Ok. St.
Section 858-301.1. Given Ms. Aytes’ background, her family history and her propensity for
helping others and volunteering, these are just a few relevant opportunities which are now
completely closed off to her as a result of her convictions. Having to start over in a new field of
employment has been difficult for Ms. Aytes. Many employment opportunities are now simply
unavailable to her and will continue to be unavailable to her despite being entirely unrelated to
the banking industry or employment with the federal government. Her felony convictions will
stay with her for the remainder of her life, severely impacting her ability to obtain and maintain
gainful employment to support herself. This is a significant loss to a woman who spent years
working hard to further her education, going so far as to obtain her law degree, in the face of
significant adversity.

       A sentence of probation and community service here will provide and reflect just
punishment for an offense where there was no actual or intended loss to the government and the
banks, and no gain to Ms. Aytes.


2
    See https://niccc.csgjusticecenter.org/




                                                 6
 Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 7 of 11 PageID #: 1623



               B. A sentence to adequately deter criminal conduct.

        This is Ms. Aytes’ first offense. She is 43 years old. As noted above, the offense was
discovered in September 2015, the government recovered its property in October 2015, and Ms.
Aytes was not arrested until October 2017. After her arrest, Ms. Aytes was placed on pretrial
supervision. Ms. Aytes has committed no crimes since the offense was discovered in 2015 and
has been in complete compliance with the terms of pretrial supervision for the past two years.
There is no reason to believe Ms. Aytes will ever engage in criminal activity in the future. If Ms.
Aytes were to violate the terms of her probation, however, the sentence she faces for such a
violation is any sentence originally available under the statute or recommended by the sentencing
guidelines for the instant offense.

        Ms. Aytes’ lack of a criminal history until this offense, and the penalties she faces for any
violation of probation, will make a probationary sentence sufficient to deter criminal conduct in
her case.

               C. A sentence to protect the public from any future crimes on the part of
                  Ms. Aytes.

       The penalties Ms. Aytes faces for any violation of probation will serve to protect the
public as well.

               D. A sentence to provide needed educational, vocational, or medical
                  treatment.

         Ms. Aytes has achieved higher education and has been employed for most of her adult
life, so there is no need to impose an incarceratory sentence to achieve these goals.




                                                  7
 Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 8 of 11 PageID #: 1624



     3. 18 U.S.C. §3553(a)(3).

       The Court must next consider the kinds of sentences available. Ms. Aytes is not subject
to any mandatory sentence, so all sentencing options are available to the Court.

     4. 18 U.S.C. §3553(a)(4).

       As detailed in our response to the PSR, we disagree with the Probation Department’s
guideline calculation. The cost value of the resolution plans to the banks should not be
considered a loss for guideline calculation purposes.

        Ms. Aytes was convicted of taking OCFI documents, including resolution plans.
However, Ms. Aytes did not sell or give the resolution plans to others and there was no evidence
of any intent to do so. The removal of the resolution plans from the OCFI caused no financial
loss to the banks or the OCFI. As noted in ¶13 of the PSR, restitution is owed to the victims for
losses related to the costs of prosecution, not because Ms. Aytes’ actions resulted in a monetary
loss to victims.

        As the Second Circuit has held “[t]here is no statutory reason why the value of certain
goods for jurisdictional purposes should be the same as the value for sentencing purposes. In
fact, there are good reasons why these values should be different.” United States v. Ruhe, 191
F.3d 376, 390-391 (2d Cir. 1999). Like the statute discussed in Ruhe, the statute in this case, 18
U.S.C. §641, requires a determination of the value of the item taken to determine jurisdiction,
i.e., whether the offense is a felony or misdemeanor. The sentencing guidelines, however, are
concerned with loss to the victim. The sentencing guidelines can define loss as the value of the
property, but value is merely a method of determining loss to the victim. Id. at 391. See also
United States v. Robie, 166 F.3d 444, 455 (2d Cir. 1999)(finding no loss to the Postal Service for
sentencing guideline calculation even though value of stolen discarded stamps was $64,000 to
defendant); United States v. Yihao Pu, 814 F.3d 818, 826 (7th Cir. 2016)(finding improper
substitution of $12,000,000 software development cost as intended loss, when there was no
evidence that defendant intended victims to suffer $12,000,000 loss, and no evidence victims
suffered any loss); United States v. Free, 839 F.3d 308, 323 (3rd Cir. 2016)(“We agree with the
proposition that the government is not entitled to a punitive loss calculation, even in cases
involving fraud, absent evidence of actual or intended pecuniary loss.”) Simply put, value cannot
be used as loss in guideline calculations if there was no actual or intended loss to the victim.

       Ms. Aytes should therefore receive no enhancement for loss in her guideline calculation,
and her guidelines should be calculated as follows:
       Base offense level:                          6
       Specific offense characteristics:            0
       Adjustment for abuse of trust:               0
       Adjustment for obstruction of justice:
       Total offense level:




                                                8
 Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 9 of 11 PageID #: 1625



In criminal history category I, this offense level carries a guideline range of imprisonment of 0 to
6 months.

        As we argue below, Ms. Aytes is not subject to an enhancement for abuse of trust or
obstruction of justice. If the Court disagrees, however, and applies those enhancements, Ms.
Aytes’ total offense level will rise to level 10, which carries a guideline range of imprisonment
of 6 to 12 months. This guideline range is in Zone B, so home confinement can be substituted
for the custodial portion of the sentence. See U.S.S.G. §§5B1.1(a)(2) and 5C1.1(c)(3). In Ms.
Aytes’ case, substitution of incarceration for home confinement would permit a sentence of
probation with at least 6 months of home confinement.

         Ms. Aytes should not receive an enhancement for obstruction of justice based on her
testimony at trial. Under U.S.S.G. §3C1.1, the Court can enhance a defendant’s offense level if
she “willfully obstructed or impeded, or attempted to obstruct or impede” the investigation into
her offense. It is not enough that a jury does not believe a defendant’s testimony at trial and then
convicts that defendant, a Court must make an independent finding “to establish a willful
impediment to or obstruction of justice, or attempt to do the same, under the perjury definition.”
United States v. Shonubi, 998 F.2d 84, 88 (2d Cir. 1993). Here, Ms. Aytes’ statements at trial
does not constitute a willful impediment to or obstruction of justice or any such attempt. Ms.
Aytes admitted to having the paper and electronic files in her possession. The jury found that
she did so with the intention to convert those files for her own use and/or embezzle them. Ms.
Aytes’ testimony was that she didn’t realize she was in possession of the files on her USB
because of an accidental and unintentional transfer and that she didn’t realize she had maintained
the copies of the paper files she brought home to work on her assignments. The question of her
intentions at the time that she was in possession of the files was the only issue at trial. Ms.
Aytes’ testimony that those intentions were not to embezzle or convert the files for her own use
does not contradict other direct testimony presented by the government as to her state of mind.
In determining whether a defendant has committed perjury, to allow for enhancement under
Sentencing Guidelines for obstruction of justice, allegedly false statements should be evaluated
in light most favorable to defendant. U.S.S.G. §3C1.1, Comment 1. In doing so, the sentencing
judge must resolve conflicts in credibility which occur when a defendant's testimony is directly
at odds with that of other witnesses and find that Ms. Aytes intentionally provided false
testimony as to a material matter and that her testimony was not as a result of mistake, confusion
or faulty memory. See United States v. Thompson, 808 F.3d 190, 194 (2d Cir. 2015).

        Further, Ms. Aytes should not receive an enhancement for abuse of trust. Under U.S.S.G.
§3B1.3, a two-point enhancement applies if the defendant “abused a position of public or private
trust, or, used a special skill, in a manner that significantly facilitated the commission or
concealment of the offense.” At the time of Ms. Aytes’ employment at the OCFI, access to the
living wills was not under the tight restrictions that were implemented several years after her
departure. Employees could and did copy these files onto a shared drive, accessible to
individuals not covered by the guidelines restricting access to files from the secure database,
Documentum. While the jury determined that Ms. Aytes was able to copy files from her
computer to a USB and print additional living will documents, it was not Ms. Aytes’ position at




                                                 9
Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 10 of 11 PageID #: 1626



the OCFI that helped facilitated the commission of that offense – access to these documents was
not restricted to individuals in her position of trust because they were accessible on a separate
shared drive accessible to others not in her position. Thus, the actions at issue in Ms. Aytes’
case fail the two prong analysis required for a finding of this enhancement.

       5. 18 U.S.C. §3553(a)(5).

        The Court must next consider whether there are any pertinent policy statements issued by
the sentencing commission that would affect Ms. Aytes’ sentence. While not a policy statement,
there is a statutory mandate in 28 U.S.C. §994(j) that:

       “The Commission shall insure that the guidelines reflect the general appropriateness of
       imposing a sentence other than imprisonment in cases in which the defendant is a first
       offender who has not been convicted of a crime of violence or an otherwise serious
       offense. . . “

This mandate would encourage the Court to impose a sentence of probation in Ms. Aytes’ case.

       6. 18 U.S.C. §3553(a)(6).

       The Court must next consider the need to avoid unwarranted sentencing disparity among
defendants with similar records who have been found guilty of similar conduct. As detailed
above, a sentence of probation, with or without home confinement, is a sentence recommended
by the Sentencing Commission and thus a sentence that avoids unwarranted sentencing disparity.

       7. 18 U.S.C. §3553(a)(7).

         The Court next needs to determine if there are any victims in the case requiring
restitution. As noted in the Presentence report, the FDIC is requesting $26,233.82 in restitution
of costs incurred related to the costs of prosecution. We respectfully request that the Court order
the Probation Department to provide defense counsel with a copy of the affidavit of loss and any
itemizations provided in support of the affidavit, so we can confirm it comports with the decision
in Lagos v. United States, 138 S.Ct 1684 (2018).

III. Conclusion.

       For the reasons set forth above, we respectfully request that the Court impose a sentence
of probation with community service. This is a sentence sufficient, but not greater than
necessary, to achieve the goals of sentencing.

        Ms. Aytes respectfully requests that the sentencing proceed on June 4, 2019 as scheduled.
Family and friends are traveling to the Eastern District of New York from out of state, and will
face serious financial penalties if the sentencing is adjourned.




                                                10
Case 1:18-cr-00132-SJ Document 74 Filed 05/30/19 Page 11 of 11 PageID #: 1627



        We further ask that the Court permit Ms. Aytes to leave the jurisdiction of supervision to
travel for her employment. Ms. Aytes is a currently a contractor with the International Teaching
and Learning Cooperative, and routinely travels approximately one week per month as part of
her employment.

       If restitution is ordered, we ask that Ms. Aytes be ordered to pay restitution at a rate of
5% of her gross monthly income.

       Finally, we respectfully request that the original indictment underlying the superseding
indictment be dismissed with prejudice.

                                                      Respectfully submitted,


                                                      Amanda David/Mildred M. Whalen
                                                      Staff Attorneys
                                                      (718) 330-1208/1290

enc.

cc:    Assistant U.S. Attorney James McDonald, Esq. (via email and ECF)
       U.S. Probation Officer Jaime Turton (via email)
       Ms. Allison K Aytes (via email)
       ECF




                                                 11
